Citation Nr: 1010111	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to February 
2007.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The Board notes that the Veteran's notice of disagreement 
included claims for entitlement to an increased rating for 
PTSD and conjunctivitis.  However, as was noted in the 
informal hearing presentation provided by the Veteran's 
representative, the RO increased the Veteran's rating for 
PTSD from a 10 percent rating to a 30 percent rating and the 
Veteran's noncompensable rating for conjunctivitis to a 10 
percent rating in the March 2008 decision review officer 
(DRO) decision.  This was a full grant per the amount 
requested in the Veteran's August 2007 notice of 
disagreement.  As such, the Veteran withdrew the claims of 
entitlement to an increased rating for PTSD and 
conjunctivitis.  The Board will now proceed with appellate 
review for the remaining claims of entitlement to service 
connection for bilateral hearing loss and tinnitus. 

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has tinnitus that is related to his active 
military service.


CONCLUSION OF LAW

Tinnitus was incurred in the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for tinnitus is a full grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

The Veteran asserts that he is entitled to service connection 
for bilateral tinnitus that resulted from in-service noise 
exposure.  According to the Veteran, he suffered acoustic 
trauma during service after constant exposure to combat 
noises without the benefit of proper hearing protection.

Upon review of the evidence of record, the Board notes that 
the Veteran has not been diagnosed with tinnitus, however, 
tinnitus is subjective and the kind of condition which lay 
evidence is competent to describe, to include the time of 
onset.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  The Veteran has presented written statements 
regarding his in-service incurrence of tinnitus.  As a 
result, the Veteran's lay contentions as to the continuity of 
symptomatology of his tinnitus constitute competent evidence.  
Further, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Robinson v. Shinkseki, 557 
F.3d 1355 (Fed. Cir. 2009).

A review of the service treatment records (STRs) fails to 
reveal any reference to complaints of tinnitus, hearing 
difficulty, or acoustic trauma.  In December 2006, when 
examined prior to separation, the Veteran's hearing was 
normal, no ear disease or defect was reported, and no 
tinnitus was reported by the Veteran.  However, there is 
contemporaneous evidence of the Veteran having suffered from 
tinnitus while in service in that the Veteran asserted in his 
January 2007 claim, prior to separation from service, that he 
suffered from tinnitus.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  A layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009).  

Initially, the Board observes that the Veteran is competent 
as a lay person to provide evidence that he experienced 
buzzing in his ears during and since service.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  
Such evidence tends to support his claim that he had chronic 
tinnitus during service with continuity of symptomatology 
since service.  See 38 C.F.R. § 3.303(b).  Additionally, the 
Court has determined that, particularly with respect to 
claims for tinnitus, the Veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's 
contentions, however, remain subject to a Board analysis of 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  As noted above, the Board acknowledges that the 
Veteran asserted in a January 2007 statement, prior to 
separation that he suffers from tinnitus that started during 
his military service.  As this statement was made before the 
Veteran's separation from service, the Board finds that the 
Veteran's assertions are credible, regarding the chronicity 
and continuity of tinnitus since service.  Consequently, the 
requirements for establishing entitlement to service 
connection for tinnitus are met, and service connection for 
tinnitus is warranted.

The Veteran has provided competent evidence of suffering from 
tinnitus currently and during service, related military 
experiences in Iraq are not inconsistent with noise exposure 
providing additional evidence of onset in service, and the 
Veteran is competent to establish continuity of 
symptomatology since then.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  The Board 
therefore finds that the evidence is in equipoise.  The Board 
has considered the benefit of the doubt rule and determined 
that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Thus, affording the Veteran the benefit of the doubt, the 
Board finds that service connection for tinnitus is 
warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus granted.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for bilateral hearing loss.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).

The Veteran contends that he should be service connected for 
his bilateral hearing loss because he was exposed to 
hazardous noises when performing his duties in service 
without the proper hearing protection. 

In considering all of the above, the Board recognizes a duty 
to provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
was afforded an audio compensation and pension (C&P) 
examination in conjunction with this claim in March 2007.  
However, the examination report indicates that results were 
not reported because they were considered non organic and the 
examiner noted that testing was terminated early because the 
Veteran would not cooperate.  The Board notes that the 
Veteran's representative stated in the informal hearing 
presentation that the Veteran denied vehemently that he was 
uncooperative and requests a new examination.

Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The 
Board notes that the previous examination did not provide 
enough information for the Board to adequately consider the 
Veteran's claim for hearing loss.  Therefore in compliance 
with Barr, the Board finds that is necessary to remand the 
issue for a new examination that addresses whether the 
Veteran currently has hearing loss that is directly related 
to his active duty service.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of any 
hearing loss.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file, to include a copy of this 
remand must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  The 
examiner should address whether or not 
the Veteran has hearing loss and, if 
so, whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), related to his 
military service.  The examiner should 
provide a thorough rationale for his or 
her conclusion and confirm that the 
claims file was available for review.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


